Citation Nr: 0031348	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for post-
operative right shoulder residuals, currently rated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted the veteran's 
claim of entitlement to service connection for his post-
operative right shoulder residuals at a 10 percent 
evaluation.  (That same rating also granted the veteran a 
separate 10 percent rating for tender scarring at the 
operation site.)  A notice of disagreement was received in 
April 1999.  A statement of the case was issued in May 1999.  
A substantive appeal was received from the veteran in July 
1999.  A hearing was held before the Board via video 
conference in August 2000.

The Board notes that the veteran, in his notice of 
disagreement dated April 1999, also expressed dissatisfaction 
with the RO action dated February 1999 which denied him 
service connection for elevated liver function tests and 
metatarsalgia of the left fifth metatarsal.  A statement of 
the case was issued for both of these claims.  However, the 
veteran, in his July 1999 substantive appeal, only perfected 
his appeal as to his claim for post-operative residuals of 
the right shoulder.  No other substantive appeal has been 
received.  As such, the veteran's appeals of his claims for 
elevated liver function tests and metatarsalgia of the left 
fifth metatarsal have not been perfected, and are thus not 
before the Board at this time.  See 38 C.F.R. § 20.302 
(1999).  


REMAND

The veteran contends that he is entitled to an initial rating 
higher than 10 percent for his service connected post-
operative right shoulder residuals.  As such, the Board is 
mindful of its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107).

The veteran's service medical records indicate that he 
suffered from a Grade III shoulder separation in July 1981.  
As a result, the veteran underwent major surgery on his 
shoulder three times, a Mumford procedure twice, and a 
Weaver-Dunn procedure once.  The veteran's service medical 
records indicate that he was seen regularly from July 1981 
until his discharge, for right shoulder pain.

The Board notes that the veteran, in his hearing testimony 
dated August 2000, indicates that he has loose movement in 
his shoulder.  However, the report of his VA examination 
dated November 1998 does not clearly indicate whether the 
veteran suffers from loose movement in his shoulder.  
Additionally, the reports of X-rays taken that date indicate 
that the veteran's injuries suggest either a chronic rotator 
cuff injury with surgical repair and/or chronic subluxation 
of the humeral head.

The Board notes that the veteran's service connected post-
operative right shoulder residuals are currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (1999), for malunion of the clavicle or scapula, or 
nonunion without loose movement.  Under that code, nonunion 
of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula, would warrant a 20 
percent rating.

The Board notes that the veteran's service connected post-
operative right shoulder residuals could also be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999), for the 
limitation of motion of the arm that his disability causes.  
Under that code, limitation of motion of the arm at shoulder 
level would warrant a 20 percent rating

It is also possible that the veteran could be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999), for 
impairment of the humerus.  Under that code, recurrent 
dislocation at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, would be entitled to a 20 percent evaluation.  
However, it is somewhat unclear from the veteran's service 
medical records and VA examination as to whether he does 
suffer from recurrent dislocation of that joint.  Under that 
code, a moderate deformity of the humerus would also be 
entitled to a 20 percent evaluation.

Further, although this was considered by the RO, the Board 
points out that that atings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the shoulder.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Finally, it is pointed out that the Court has held that there 
is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating, and 
that d again be given to the application of 
"staged ratings" as enunciated by the Court.

In light of the foregoing, and in light of the duty to assist 
the veteran with his claim, the Board finds that another, 
more thorough VA examination should be undertaken to better 
shed light on the symptoms and severity of the veteran's 
disability.

As such, this case is REMANDED to the RO for the following 
action:

1. The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his right shoulder that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence.  The veteran should be given 
the requisite opportunity to respond to 
the RO's communications, and any 
additional evidence received should be 
associated with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
right shoulder disability.  The claims 
file should be made available to the 
examiner prior to the examination.  The 
examiner should be asked to determine 
whether the right shoulder exhibits loose 
or weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
shoulder is used repeatedly, and, if 
feasible, this should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner shoulder 
also be asked to determine whether the 
veteran suffers from recurrent 
dislocation of the scapulohumeral joint, 
and if so, the frequency of such 
dislocations; and whether the veteran 
suffers from impairment of the clavicle 
or scapula (i.e. dislocation or 
nonunion).

3.  Thereafter, the RO should re-
adjudicate this claim. Consideration 
should be given to the application of 
"staged ratings" as enunciated in 
Fenderson.  Also, consideration should be 
given to, among other things, DeLuca, 
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5202, and 5203.

4.  If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and a citation and discussion of 
the applicable laws and regulations, and 
be given the requisite opportunity to 
respond prior to return of the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)






		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


